Citation Nr: 0418810	
Decision Date: 07/14/04    Archive Date: 07/27/04

DOCKET NO.  04-01 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether the veteran's income is excessive for purposes of 
payment of VA improved pension benefits.


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had military service from August 1944 to June 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of November 2001 and July 2003 decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, NY.

The Board notes that the veteran's appeal has been advanced 
on the Board's docket by reason of his advanced age.  See 
38 U.S.C.A. § 7107(a)(2)(C) (West 2002); 68 Fed. Reg. 53,682-
53,684 (Sept. 12, 2003) (to be codified at 38 C.F.R. 
§ 20.900(c)).


FINDINGS OF FACT

1.  The veteran filed a claim for VA improved pension 
benefits in May 2001; he reported that he was born in 1926, 
but did not report having any dependents.

2.  The veteran's countable annual income for VA purposes was 
in excess of $9,304 for the period from May 2001 through 
November 2001; in excess of $9,556 from  December 2001 
through November 2002; and in excess of $9,690 from December 
2002 through November 2003.


CONCLUSION OF LAW

The veteran's countable income is excessive for payment of 
improved pension benefits.  38 U.S.C.A. § 1521(a),(b) (West 
2002); 38 C.F.R. §§ 3.3(a)(3), 3.23, 3.271, 3.272 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.  Furthermore, 
in compliance with 38 C.F.R. § 3.159(b), the notification 
should include the request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

The record reflects that the veteran was provided with notice 
of the November 2001 and July 2003 decisions from which the 
current appeal originates.  He was provided with a statement 
of the case in January 2004 which notified him of the issue 
addressed, the evidence considered, the adjudicative action 
taken, the decision reached, the pertinent law and 
regulations, and the reasons and bases for the decision.

The Board notes that it was only after the July 2003 decision 
in this case was promulgated did the Agency of Original 
Jurisdiction (AOJ), in October 2003, provide adequate notice 
to the veteran regarding what information and evidence is 
needed to substantiate the claim, as well as what information 
and evidence must be submitted by the veteran, what 
information and evidence will be obtained by VA, and the need 
for the veteran to submit any evidence in his possession that 
pertains to the claim.

While the notice provided to the veteran in October 2003 was 
not given prior to the first AOJ adjudications of the claim 
in November 2001 and July 2003, the notice was provided by 
the AOJ prior to the transfer and certification of the 
veteran's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  His claim was thereafter re-
adjudicated in a January 2004 statement of the case.  The 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices, and the record reflects that the veteran has 
in fact responded.  The Board also points out that the 
disposition of the instant appeal turns on the veteran's 
countable income, including whether any medical expenses he 
is responsible for can offset the calculation of that income.  
The record reflects that the veteran has been requested on 
several occasions to itemize the unreimbursed amounts paid 
for medical expenses, and the dates those expenses were 
incurred; he has responded only with generalized 
approximations of his medical expenses, and indicated in 
November 2003 that he would not be able to itemize his 
expenses.  In any event, and as will be discussed in further 
detail below, even if his general estimates of the amounts he 
paid for medical and dental expenses each year were accepted, 
his countable income would still be excessive for the purpose 
of eligibility for VA improved pension benefits.  See Valiao 
v. Principi, 17 Vet. App. 229, 232 (2003) (holding that 
failure to comply with VCAA constitutes nonprejudicial error 
"[w]here the facts averred by a claimant cannot conceivably 
result in any disposition of the appeal other than affirmance 
of the Board decision").

In short, the veteran is well aware of the information and 
evidence necessary to substantiate his claim and of the 
respective responsibilities of he and VA in obtaining 
evidence in support of the claim.  Based on the above, the 
Board concludes that the defect in the timing of the VCAA 
notice is harmless error.  See generally, Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004).  See also Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning 
blind adherence in the face of overwhelming evidence in 
support of the result of a particular case, such adherence 
will result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

Therefore, to decide the appeal would not be prejudicial 
error to the veteran.

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has no outstanding or unmet 
duty to inform the veteran that any additional information or 
evidence is needed.  The Board concludes that the October 
2003 VA letter and the January 2004 statement of the case on 
file informed the veteran of the information and evidence 
needed to substantiate his claim.  Moreover, and as noted 
above, the October 2003 correspondence notified the veteran 
as to which evidence would be obtained by him and which 
evidence would be retrieved by VA, and also suggested that he 
submit any evidence in his possession.  It is clear from 
submissions by the veteran that he is fully conversant with 
the legal requirements in this case.

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent records from all relevant sources 
identified by the veteran, and for which he authorized VA to 
request, were obtained by the RO.  The Board again points out 
that the disposition of the instant appeal turns not on any 
medical evidence, but rather on his countable income and any 
medical expenses he has incurred which can be used to offset 
his countable income.  In November 2003 the veteran indicated 
that he could not provide any specific information concerning 
the dates and amounts of any unreimbursed medical expenses.  
The Board consequently finds that VA's duty to assist the 
veteran in obtaining records in connection with the instant 
appeal has been fulfilled.  See Wood v. Derwinski, 1 Vet. 
App. 190 (1990).

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran has not been prejudiced 
as a result of the Board proceeding to the merits of the 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Factual background

In a statement received in May 2001 the veteran requested 
financial assistance from VA, explaining that once the 
distributions from his individual retirement account (IRA) 
were exhausted, his sole source of income would be from 
Social Security Administration (SSA) benefits.  He indicated 
that he required extensive medication.

On a VA Form 21-526 submitted in June 2001, the veteran 
indicated that he was disabled on account of several 
diseases.  He reported that his net worth was $9,577 (from 
stocks, bonds or bank deposits), and that he had a monthly 
income of $871 from SSA benefits, and $200 from an IRA 
account.  He also reported receiving yearly income of $443 
from interest.  He reported that he was never married, and he 
did not complete the areas on the form for identifying 
whether he had any dependents.  He reported that he was born 
in 1926.

Medical records on file show that the veteran receives 
treatment for several disorders.

On file is information received from the SSA showing that the 
veteran was in receipt of age-related benefits from that 
agency.  Effective December 2000, his monthly SSA benefits 
were $921.  Effective July 2001 his monthly SSA benefits were 
$922.  Effective December 2001 his monthly SSA benefits were 
$946.  Effective December 2002, his monthly SSA benefits were 
$959.

In a November 2001 decision, the RO determined that the 
veteran's income was excessive for the purpose of VA pension 
benefits, and denied his claim for VA pension benefits.  The 
RO explained that while the veteran's calculated income was 
$13,907 ($11,064 from SSA; $2,400 from the IRA account; and 
$443 from interest), the maximum allowable annual income for 
the receipt of VA pension benefits was $9,304 for a veteran 
with no dependents.  He was advised that any unreimbursed 
medical expenses he paid may be used to reduce his countable 
income, and that he should keep receipts of any medical 
expenses paid.

In a December 2001 statement, the veteran indicated that his 
IRA account would be depleted by the Spring of 2002.  He 
indicated that his interest income would also be reduced.  
The veteran contended that he was responsible for making 
copayments for his medical expenses.

In a November 2002 statement, the veteran indicated that he 
paid approximately $1,500 each year in Medicare co-payments, 
prescription medicine co-payments, and dental bills.

On a VA Form 21-527, Income-Net Worth and Employment 
Statement, dated in December 2002, the veteran reported 
attending regular visits for medical treatment four times 
each year, and denied any hospitalizations in the past twelve 
months.  He reported a total of $8,799 in stocks, bonds or 
bank deposits.  He reported a monthly income of $892 from SSA 
payments, and a yearly income of $290 from interest.

On a VA Form 21-8416, Medical Expense Report, dated in 
December 2002, the veteran indicated that he visited several 
physicians several times each year, and that he was 
responsible for Medicare co-payments.  He reported that he 
spent approximately $500 for co-payments, and approximately 
$500 for dental care; he did not provide the dates or amounts 
of any medical or dental expenses.

In a July 2003 decision, the RO again determined that the 
veteran's income was excessive for VA pension purposes.  The 
RO noted that the veteran's countable income consisted of SSA 
payments at the rate of $959 per month, plus $290 in interest 
payments for the year; the RO noted that the maximum 
allowable annual income to receive VA pension benefits was 
$9,690.  The RO noted that even if $704 in Medicare Part B 
expenses were deducted ($58.70 per month), the veteran's 
income would still be excessive.  The RO informed the veteran 
that no other medical expenses could be considered since he 
had not provided the dates the expenses were paid.  The RO 
advised the veteran that he could use unreimbursed medical 
expenses paid to reduce his countable income for the purpose 
of establishing entitlement to VA pension benefits, and was 
provided with a Medical Expense Report to complete and 
return.

In an August 2003 statement, the veteran argued that the co-
payments and dental care payments he had made, if deducted, 
would place his income below the maximum allowable income 
limit to receive VA pension benefits.  In a November 2003 
statement, the veteran indicated that he could not provide 
the exact dates or amount paid for any medical expenses.

In a January 2004 statement, the veteran reported that he 
received monthly SSA benefits of $913.

Analysis

Pursuant to 38 U.S.C.A. § 1521(a), improved (nonservice-
connected) pension is a benefit payable by VA to a veteran of 
a period of war who is permanently and totally disabled from 
nonservice-connected disability not the result of the 
veteran's willful misconduct.

One prerequisite to entitlement is that the veteran's income 
not exceed the applicable maximum pension rate specified in 
38 C.F.R. § 3.23.  38 U.S.C.A. § 1521(a),(b); 38 C.F.R. § 
3.3(a).  Pension benefits are paid at the maximum annual rate 
reduced by the amount of annual income received by the 
veteran.  38 U.S.C.A. § 1521(b); 38 C.F.R. §§ 3.3(a)(3)(vi), 
3.23(a), (b), (d)(4).

The maximum annual rate of nonservice-connected pension for a 
veteran with no dependents is $9,304 effective December 2000; 
$9,556 effective December 2001; and $9,690 effective December 
2002.  See 38 C.F.R. § 3.23(a)(1); VA Manual M21-1, Part I, 
Appendix B.

In determining countable annual income for improved pension 
purposes, all payments of any kind or from any source 
(including salary, retirement or annuity payments, or similar 
income, which has been waived) shall be included except for 
listed exclusions.  See 38 U.S.C.A. § 1503(a); see also 38 
C.F.R. §§ 3.260, 3.261, 3.262, 3.271(a).  Social Security 
income from Old age and survivor's insurance and disability 
insurance (OASDI) is not specifically excluded under 38 
C.F.R. § 3.272, nor are distributions from an individual 
retirement account or interest.  Such incomes are therefore 
included as countable income.  Medical expenses in excess of 
5 percent of the maximum annual pension rate, which have been 
paid, may be excluded from an individual's income for the 
same 12-month annualization period to the extent they were 
paid.  38 C.F.R. § 3.272(g)(1)(iii).

After a careful review of the evidence and using the above 
guidelines, the Board concludes that the veteran's countable 
income was excessive for payment of VA improved pension 
benefits.

Although the veteran reports that he received monthly SSA 
benefits of $871 in 2001, $892 in 2002 and $913 in 2003, the 
SSA reports that the veteran's actual monthly benefits were 
$921 for December 2000 to June 2001; $922 for July 2001 to 
November 2001; $946 for December 2001 to November 2002, and 
$959 effective December 2002.  The Board finds that the 
figures reported by the SSA, given that the SSA is the actual 
entity legally responsible for paying the veteran the 
referenced benefits, are entitled to greater evidentiary 
weight than those supplied by the veteran.  For 2001, his 
countable income therefore was $13,895 ($11,052 from SSA; 
$2400 from IRA distributions, and $443 from interest), 
exceeding the maximum allowable income for pension purposes 
of $9,304 by more than $4,500.  For 2002 the veteran reported 
that he stopped receiving IRA distributions by Spring, and 
received $290 in interest.  His countable income for that 
year was therefore at least $12,042 ($11,352 from SSA, $400 
in IRA distributions for January and February 2002, and $290 
in interest), exceeding the maximum allowable income of 
$9,556 by more than $2,400.  The veteran did not report any 
interest earned in 2003, but the SSA reports that he received 
monthly benefits of $959.  His countable income was therefore 
$11,508, or more than $1,800 in excess of the maximum 
allowable income of $9,690.

Thus, the veteran's calculated annualized income for 2001 to 
2003 was, respectively, $13,895; $12,042; and $11,508.  His 
income was clearly above the maximum annual allowable rates 
for VA pension benefits for a veteran with no dependents for 
each year.

In regard to consideration of unreimbursed medical expenses, 
although the veteran indicates that he is responsible for 
"approximately" $1,000 to $1,500 of unreimbursed medical 
and dental expenses each year, he has failed to furnish a 
clear accounting of such expenses, despite several 
invitations from the RO, and in November 2003 admitted that 
he could not accurately account for the dates or amounts of 
any of the referenced expenses.

Given that the veteran has not been able to identify to VA 
even a single unreimbursed medical or dental expense, the 
Board finds that it would be inappropriate to deduct from his 
countable income his best guess as to how much he has paid in 
such medical or dental expenses for any year in question.  
The Board notes in any event that even if unreimbursed 
medical and dental expenses of $1,500 were deducted from his 
calculated income for 2001, 2002 and 2003, his income for 
each of those years would still be in excess of the maximum 
allowable pension rate.

The Board notes that the veteran, in January 2004, indicated 
that his expenses would soon exceed his income.  The records 
reflects that the RO advised him that he could again apply 
for VA pension benefits, provided his income did not exceed 
the maximum allowable rate for pension benefits.  The veteran 
has not responded to the RO's invitation to file another 
claim for VA pension benefits.

In sum, the veteran's countable income has always exceeded 
the legislated maximum annual pension rate for the periods of 
time in question, and this is so even with consideration of 
his best guess as to any unreimbursed medical or dental 
expenses paid by him.  His claim for VA improved pension 
benefits is therefore denied.

The Board notes that on December 27, 2001, the President 
signed the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  This Act, 
inter alia, amended 38 U.S.C. § 1513 to provide that VA shall 
pay pension benefits to each veteran of a period of war who 
is 65 years of age or older and who meets the service 
requirements of 38 U.S.C. § 1521.  The above Act did not, 
however, modify the income requirements applicable to pension 
benefit claims.

The Board lastly advises the veteran that should his income 
change in the future, or should he incur significant out-of-
pocket medical expenses, he is encouraged to submit another 
application to the RO for consideration of nonservice-
connected pension benefits.


ORDER

As the veteran's income is excessive for payment of VA 
improved pension benefits, the appeal is denied.




	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



